REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-14, drawn to a method comprising contacting a colloidal mineral with a liquid to produce a colloidal mineral suspension; and applying high-intensity acoustical energy with a power intensity of 10-300 W/cm2 to the suspension to enhance colloidal properties.
Group II, claim(s) 15-17, drawn to a system comprising an ultrasonicator configured to apply high-intensity acoustical energy at 18-22 kHz to a mixture that comprises a liquid and a colloidal mineral to enhance colloidal properties of the mixture.
Group III, claim(s) 18-21, drawn to a mixture comprising a colloidal mineral and a liquid, the mixture formed by high-intensity acoustical energy applied to colloidal mineral and liquid by high-intensity ultrasonication at 18-22 kHz, the mixture being dehydratable to form a dried product that is millable.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific utilization of the suspension (as in [0011] and claim 2):
“a drilling fluid”; 
“an iron ore pelletizing slurry”; 
“a wine and juice clarifying slurry”; 
“a slurry used as an additive to foundry sand molds”; 
“an environmental containment (capping) slurry”; 
“an erosion control slurry”; 
“an asphalt emulsion slurry”; 
“a low hydraulic conductivity grouting slurry for the sealing of subterranean tubulars”; or
“a slurry formed from mixtures of colloidal minerals and native solids for forming a slurry wall.”

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups III and I/II lack unity of invention because the groups do not share the same or corresponding technical feature.  For example, Applicant is reminded that the claimed features are being interpreted under the Broadest Reasonable Interpretation standard of claim construction utilized by the Office, and "a system comprising an ultrasonicator configured to apply high-intensity acoustical energy at 18-22 kHz to a mixture that comprises a liquid and a colloidal mineral to enhance colloidal properties of the mixture” does not appear to require more than an ultrasonicator that can operate at 18-22 kHz, which does not appear in the independent claims of Groups I and II.  (In contrast, a claim reciting, e.g. “a system comprising a mixture that comprises a liquid and a colloidal mineral; and an ultrasonicator configured to apply high-intensity acoustical energy at 18-22 kHz to the mixture” would require both the mixture and the ultrasonicator.)  Accordingly, Group III lacks Unity of Invention a priori.  Alternatively, even if the ultrasonicator is somehow found to be present in independent claims 1 and/or 18, Applicant did not invent ultrasonicators that can operate at 18-22 kHz (e.g., Zhou below).  Accordingly, Group III would lack Unity of Invention a posteriori.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a mixture comprising a colloidal mineral and a liquid, the mixture formed by high-intensity acoustical energy applied to colloidal mineral and liquid,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhou (“Enhanced Viscosity of Aqueous Palygorskite Suspensions through Physical and Chemical Processing”; Advances in Materials Science and Engineering, Vol. 2015, Art. ID 941580, p.1-7) (cited by International Search Report).  Zhou discloses a mixture (p.2, 2.3.1 “palygorskite and tap-water was mixed”) comprising a colloidal mineral (“palygorskite” is attapulgite; e.g., p.3, 3.2 “after treatment with ultrasound the palygorskite crystal bundles were crushed into crystal needles, generating palygorskite nanoparticles” = colloidal; also see p.4, 3.4 “bentonite” embodiment) and a liquid (“tap-water”), the mixture formed by high-intensity acoustical energy applied to colloidal mineral and liquid (p.2, 2.2 “The ultrasonic dispersion test was carried out by JY92-IIDN ultrasonic cell crusher (20-24 KHz, 650W)”).  Accordingly, Groups I and II lack Unity of Invention a posteriori.
The Species of utilizations lack unity of invention because the groups do not share the same or corresponding technical feature.  Accordingly, these Species lack Unity of Invention a priori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674